Citation Nr: 1506896	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-30 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from April 27, 2012, to May 1, 2012, at the Munroe Regional Medical Center (MRMC). 


(The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.    

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior authorization for emergency treatment from April 27, 2012, to May 1, 2012, was not received.  

2.  At the time of the provision of emergency treatment, the Veteran was service-connected for diabetes mellitus, rated at 20 percent disabling.  The Veteran is not service-connected for any cardiac disability.

3.  The objective medical evidence does not demonstrate or otherwise indicate that the Veteran received emergency treatment for service-connected diabetes mellitus. 

4.  The objective medical evidence does not demonstrate or otherwise indicate that atrial fibrillation was associated with and aggravating the Veteran's service-connected diabetes mellitus.  

5.  The Veteran had private health insurance at the time the emergency treatment was provided.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred from April 27, 2012, to May 1, 2012, at the Munroe Regional Medical Center are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims held that the provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 and 38 C.F.R. § 17.1000-08 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 
38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  

The Board finds that VA provided the Veteran an opportunity to submit evidence establishing amounts owed to the MRMC for medical services provided in April and May 2012, and he has provided statements explaining the circumstances of leading up to the receipt of medical treatment provided that day.  VA notified the Veteran of the reasons and bases for its denial in a June 2012 decision, notified the Veteran of his appellate rights, and issued a November 2012 statement of the case addressing the appeal.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  Further, the Veteran has submitted statements in support of the appeal in which he demonstrates actual knowledge of the requirements for reimbursement of unauthorized medical services.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2014), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The evidence of record demonstrates that on April 27, 2012, the Veteran was seen by his private physician for a routine check-up appointment.  Upon examination, the Veteran, while asymptomatic, was found to be tachycardic.  An in-office electrocardiogram was performed, which indicated the presence of atrial fibrillation/flutter.  The Veteran's physician contacted the local emergency medical services (EMS), and the Veteran was transferred to the MRMC emergency department.  The Veteran was subsequently admitted for treatment until he was discharged from the hospital on May 1, 2012.  

The Board first finds that the evidence does not show that the Veteran sought or obtained proper prior authorization for VA payment of the private medical expenses incurred at MRMC from April 27, 2012, to May 1, 2012.  The record does not indicate that the Veteran contacted VA within 72 hours of receiving treatment at MRMC.  In this regard, the Veteran has not contended that proper authorization was obtained either prior to, or within 72 hours of, inpatient admission at MRMC.  
Accordingly, the Board finds that prior authorization for the private medical treatment received at MRMC was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability, with 38 U.S.C.A. § 1728 generally applicable when treatment pertains to a service-connected disability, and 38 U.S.C.A. § 1725 generally applicable when treatment pertains to a non-service-connected disability.  

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone, 10 Vet. App. at 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

First, the veteran must receive care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2).  38 C.F.R. § 17.120(a).  Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120(b).  Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  At the time of the hospitalization, service connection was only in effect for diabetes mellitus, which was rated at 20 percent disabling.  The Veteran is not service connected for any cardiac disability.  The Veteran does not have a total disability that is permanent in nature, and was not participating in a rehabilitation program under 38 C.F.R. Chapter 31.  The Veteran has not contested these facts.   

The Veteran has advanced two arguments with respect to the requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, however, which the Board will address separately.  First, the Veteran contends that when he arrived at the MRMC emergency department it was determined that he had elevated blood sugar levels, and therefore, he received emergency treatment for his service-connected diabetes mellitus.  

After a review of the entire evidence of record, the Board finds that this argument is unsupported by the evidence of record and further, that treatment for diabetes mellitus was provided incidental to the Veteran's cardiac emergency.  Within the context of 38 U.S.C.A. § 1728, a medical emergency exists when a prudent layperson reasonably expects that delay in seeking immediately medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B); 38 C.F.R. § 17.120(b).  This standard is met by an emergency medical condition that manifests by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in placing the health of the person in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).  

While EMS treatment records indicate a blood glucose level of 284, and subsequent MRMC records indicate blood glucose levels consistently over 200 during the Veteran's inpatient stay, it is clear from these records that the primary reason for the emergency treatment was the onset of atrial fibrillation.  Private treatment records indicate the Veteran's private physician contacted EMS when it was determined that the Veteran was experiencing a cardiac emergency, specifically that the Veteran, who was otherwise asymptomatic, demonstrated atrial fibrillation upon electrocardiogram testing.  The EMS treatment records indicate the Veteran's chief complaint was tachycardia and the treatment provider's impression was cardiac symptomatology.  MRMC treatment records indicate the primary treatment diagnosis was atrial fibrillation with rapid ventricular response.  Further, to the extent that a layperson might consider an elevated blood glucose level indicative of a diabetic emergency, treatment records indicate the Veteran was asymptomatic and the first time the Veteran's blood glucose level was measured in this context was by the EMS providers.  Therefore, the Board finds no acute symptoms of sufficient severity present that a prudent layperson could reasonably consider indicative of a diabetic emergency.  

The Veteran's second argument with respect to the requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is that his service-connected diabetes mellitus put him at an increased risk for development of atrial fibrillation, and therefore, atrial fibrillation is associated with his diabetes mellitus.  The Board also finds this argument to be unsupported by the evidence of record.  

As mentioned above, emergency care for a non-service-connected disability may be reimbursed if the non-service-connected disability is associated with and held to be aggravating a service-connected disability.  38 C.F.R. § 17.120(a)(2).  The Veteran contends that atrial fibrillation is associated with his service-connected diabetes mellitus, and references a medical research study that demonstrates an increased risk of atrial fibrillation in patients with uncontrolled diabetes mellitus.  In October 2012, the VAMC requested review of the Veteran's claim by a VA physician.  The VA physician indicated that the research study referenced by the Veteran was a population-based study, not a double-blind, placebo-controlled study, and therefore, was not a scientifically valid demonstration of a causal relationship between diabetes mellitus and atrial fibrillation.  While the Board notes that 38 C.F.R. § 17.120(a)(2) only requires an association, not necessarily a causal relationship, the Board finds no medical evidence in the record demonstrating that the atrial fibrillation aggravated the Veteran's diabetes mellitus.  In addition, while the Veteran argues his uncontrolled diabetes mellitus predisposed himself to developing atrial fibrillation, he has provided no indication that the atrial fibrillation aggravated his diabetes mellitus.   

As the weight of the evidence of record demonstrates that the Veteran received emergency treatment for atrial fibrillation, a non-service-connected disability not shown to be associated with and aggravating a service-connected disability, and incidental treatment for service-connected diabetes mellitus, the Board finds that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  

Therefore, the Board will determine the Veteran's eligibility for payment or reimbursement under 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency medical services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  Under the "Millennium Bill Act," VA is authorized make retroactive payments or reimbursements for qualifying emergency care furnished on or after May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556; 66 Fed. Reg. 36,467 (2001).  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Under current laws and regulations, in order to be eligible for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  In 2012, these criteria were amended, and the following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized). 

After a review of all of the evidence, lay and medical, the Board finds that the Veteran has failed to satisfy all of the above criteria for payment or reimbursement of unauthorized medical expenses incurred from April 27, 2012, to May 1, 2012, at RMRC.  See 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.  Specifically, the Board finds that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment provided.  

The Veteran has not disputed that he has private health insurance, but instead contends that VA should provide payment or reimbursement as a secondary insurer.  See July 2012 Statement.  The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  Specifically, the 2010 statutory changes removed the term "or in part" from 
38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party); however, no such revisions were made to 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract).  In other words, 38 U.S.C.A. § 1725(b)(3)(B) requires that the veteran have no entitlement to care or services under a health-plan contract, which means that any entitlement, even a partial one, bars eligibility under 38 U.S.C.A. § 1725.  The current language of § 17.1002(f), referenced above, reiterates that a veteran is not entitled to payment or reimbursement for emergency medical services under 38 U.S.C.A. § 1725 if such veteran has a health-plan contract for payment of reimbursement "in whole or in part" for said emergency medical services.  

Evidence of record clearly establishes that the Veteran has private health insurance coverage provided by Blue Cross Blue Shield of Florida.  The Veteran has not disputed this fact.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. 
§ 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board has considered the Veteran's assertions.  The Board is bound by the law, and its decision is dictated by the relevant statute and regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board finds that the Veteran is not entitled to payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 because the Veteran has coverage under a health-plan contract for payment or reimbursement for the emergency treatment provided.  Because these facts are not in dispute and the law is dispositive, a further discussion as to the remaining requirements under 38 U.S.C.A. § 1725 is not needed.  

The weight of the evidence of record demonstrates that the Veteran received emergency treatment for a non-service-connected disability that was not shown to be associated with and aggravating a service-connected disability, and incidental medical treatment for a service-connected disability.  The evidence of record further demonstrates that the Veteran has coverage under a health-plan contract for payment or reimbursement for the emergency medical services provided.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran is not entitled to payment or reimbursement for the unauthorized medical expenses incurred between April 27, 2012, and May 1, 2012, at MRMC.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Payment or reimbursement of unauthorized medical expenses incurred between April 27, 2012, and May 1, 2012, at MRMC is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


